Case 1:21-cv-20513-BB Document 14 Entered on FLSD Docket 03/29/2021 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA

  ELGIN HILLIARD, SR.

        Plaintiff,

  v.                                              CASE NO.:21-cv-20513-BB

  RENE GUTIERREZ

        Defendant.
  ________________________________________

   PLAINTIFF’S MEMORANDUM IN OPPOSITION TO DEFENDANT’S MOTION
           TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT

        Plaintiff, ELGIN HILLIARD, by and through his undersigned counsel, hereby files

  this Memorandum in Opposition to Defendant RENE GUTIERREZ’s Motion to Dismiss

  Plaintiff’s First Amended Complaint [D.E. 12], and in support of his opposition states the

  following:

                                     INTRODUCTION

        Defendant RENE GUTIERREZ (“Defendant”) has moved to dismiss Plaintiff’s

  First Amended Complaint on the basis of res judicata. As demonstrated below,

  Defendant is not able to meet his burden for all for elements of res judicata, as required

  for him to successfully assert this defense. Defendant’s arguments are without merit and

  his Motion to Dismiss should be denied.




                                              1
Case 1:21-cv-20513-BB Document 14 Entered on FLSD Docket 03/29/2021 Page 2 of 10




           For the purposes of this Response, citations to the docket entries in Elgin Hilliard,

  Sr. v. City of Hialeah, et al., Civil Action No. 18-24594-CIV-ALTONAGA/Goodman

  (“Hilliard I”) will be referenced herein as “[ECF No. __ ]”, while citations docket entries

  in this matter will be referenced herein as “[D.E. __ ]”.

                                           STATEMENT OF FACTS

           On May 17, 2017, Defendant, a duly sworn Florida law enforcement officer, caused

  Plaintiff to be falsely arrested for felony assault on a law enforcement officer and/or

  breach of the peace. 1 [D.E. 8]. Plaintiff subsequently filed suit against Defendant and the

  Hialeah Housing Authority for false arrest and, as to the Housing Authority only,

  violations of the Fair Housing Act, First Amendment retaliation, and section 1983 claims.

  [ECF No. 68]. Defendant was eventually dismissed from the case, without prejudice, after

  Plaintiff was unable to perfect service on him. [ECF No. 29]. In the March 2020 jury trial

  regarding Plaintiff’s Fair Housing Act claims against Defendant’s employer, the Hialeah

  Housing Authority (“HHA”), Defendant testified, for the first time, that Plaintiff did not

  attempt to hit him with his cane, which was the basis for the felony assault charge, and

  that he did not personally witness the alleged breach of the peace. [D.E. 8]. Accordingly,

  Plaintiff brought the current action against Defendant.




  1
   In Florida, an officer cannot legally make a warrantless arrest unless the crime was committed in his or her presence
  or the crime is one that is specifically exempted by statute. Fla. Stat. § 901.15 (2017). In 2017, breach of the peace
  was not an exception to the warrantless arrest rule. Accordingly, either the arrest for the breach of the peace would
  not have occurred but for the felony or it was also an illegal arrest.
                                                            2
Case 1:21-cv-20513-BB Document 14 Entered on FLSD Docket 03/29/2021 Page 3 of 10




                                  STANDARD OF REVIEW

         “A motion to dismiss based on res judicata is problematic in the sense that res

  judicata is an affirmative defense that requires the Court to look outside of the pleadings,

  and Federal Rule of Civil Procedure 12(d) instructs the Court to convert such a motion

  into one for summary judgment.” Krauser v. Evollution Ip Holdings, Inc., 975 F. Supp. 2d

  1247, 1251 (S.D. Fla. 2013). However, “‘[a] district court may take judicial notice of certain

  facts without converting a motion to dismiss into a motion for summary judgment,’” and

  therefore need not convert it to a motion for summary judgment if it takes judicial notice

  of certain facts. Id. (quoting Horne v. Potter, 392 Fed.Appx. 800, 802 (11th Cir.2010) (citing

  Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1278 (11th Cir.1999)).

         For the purposes of the Motion to Dismiss, the Court must view the allegations of

  the Amended Complaint in the light most favorable to Plaintiff, must consider the

  allegations of the Amended Complaint as true, and must accept all reasonable inferences

  therefrom. See, Jackson v. Okaloosa County, Fla., 21 F.3d 1531, 1534 (11th Cir. 1994); See,

  also, Speaker v. U.S. Dept. of Health and Human Services Centers for Disease Control and

  Prevention, 623 F.3d 1371, 1379 (11th Cir. 2010). “[O]nce a claim has been stated

  adequately, it may be supported by showing any set of facts consistent with the

  allegations in the complaint.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 563, 127 S.Ct.

  1955, 1969 (2007). “[A] well-pleaded complaint may proceed even if it strikes a savvy

  judge that actual proof of those facts is improbable, and that a recovery is very remote

                                                3
Case 1:21-cv-20513-BB Document 14 Entered on FLSD Docket 03/29/2021 Page 4 of 10




  and unlikely.” Twombly, 550 U.S. at 556, 127 S.Ct. at 1965. The Eleventh Circuit no longer

  employs a heightened form of scrutiny when evaluating civil right claims. Instead, it now

  recognizes the heightened pleading requirement was overruled by Ashcroft v. Iqbal, U.S.,

  129 S.Ct. 1937, 1949 (2009) and the Iqbal/Twombly standards apply to every case, including

  §1983 actions. See, Randall v. Scott, 610 F.3d 701, 710 (11th Cir. 2010).

                                           ARGUMENT

     A. Plaintiff’s Claims are not Barred by Res Judicata

         As a general rule, res judicata bars the filing of claims which were raised or could

  have been raised in an earlier proceeding. The party asserting the res judicata defense

  bears the burden of showing these elements: (1) there must have been a final judgment

  on the merits; (2) the prior decision must have been rendered by a court of competent

  jurisdiction; (3) both cases must involve the same parties or their privies; and (4) both

  cases must involve the same causes of action. See Dormescar v. U.S. Atty. Gen., 690 F.3d

  1258, 1268 (11th Cir.2012) (citations, quotations, and notes omitted); see also Lobo v.

  Celebrity Cruises, Inc., 704 F.3d 882, 892–93 (11th Cir.2013); Davila v. Delta Air Lines, Inc., 326

  F.3d 1183,1187 (11th Cir.2003). “In determining whether the prior and present causes of

  action are the same, [the Court] must decide whether the actions arise ‘out of the same

  nucleus of operative fact, or are based upon the same factual predicate.’” Davila, 326 F.3d

  at 1187 (quoting In re Piper Aircraft Corp., 244 F.3d 1289, 1297 (11th Cir.2001)).

         1. Final Judgment on the Merits

                                                  4
Case 1:21-cv-20513-BB Document 14 Entered on FLSD Docket 03/29/2021 Page 5 of 10




         There was no final judgment on the merits with respect to Defendant. Federal Rule

  of Civil Procedure 41(b) explains that “[u]nless the dismissal order states otherwise,” the

  dismissal order “operates as adjudication on the merits.” Fed. R. Civ. P. 41(b). A dismissal

  without prejudice, particularly when the issue leading to the dismissal is a technical one,

  is not a final judgment on the merits for purposes of res judicata. Semtek International Inc.

  v. Lockheed Martin Corp., 531 U.S. 497, 505 (2001).

          “The primary meaning of ‘dismissal without prejudice,’ we think, is
          dismissal without barring the plaintiff from returning later, to the same
          court, with the same underlying claim. That will also ordinarily (though
          not always) have the consequence of not barring the claim from other
          courts, but its primary meaning relates to the dismissing court itself. Thus,
          Black’s Law Dictionary (7th ed. 1999) defines ‘dismissed without
          prejudice’ as ‘removed from the court’s docket in such a way that the
          plaintiff may refile the same suit on the same claim,’ id., at 482, and defines
          ‘dismissal without prejudice’ as ‘[a] dismissal that does not bar the plaintiff
          from refiling the lawsuit within the applicable limitations period,’ ibid.”

  Id. (quoting Black’s Law Dictionary (7th ed. 1999)). See also, Hughes v. Lott, 350 F.3d 1157,

  1161 (11th Cir. 2003) (“A dismissal without prejudice is not an adjudication on the merits

  and thus does not have res judicata effect.”).

         2. Both Cases Must Involve the Same Parties

         In Hilliard I, Defendant was a named, but unserved party. [ECF No. 29].Named

  but unserved parties are not parties for the purpose of res judicata. See Hart v. Yamaha-

  Parts Distributors, Inc., 787 F.2d 1468, 1471 (11th Cir. 1986); see also Davis v. Davis, No. 13-

  10903, at *11-*12 (11th Cir. 2014) (“[A]n unserved defendant in the first action may not


                                                 5
Case 1:21-cv-20513-BB Document 14 Entered on FLSD Docket 03/29/2021 Page 6 of 10




  affirmatively assert the doctrine of res judicata as a defense to the second action – unless

  the unserved defendant was in privity with a party to the first action.” (citing Hart, 787

  F.28 at 1471-1472).

         “Privity is defined as a relationship between one who is a party of record and a

  nonparty that is sufficiently close so a judgment for or against the party should bind or

  protect the nonparty.” NAACP v. Hunt, et al., 891 F.2d 1555, 1560 (11th Cir.1990). “Privity

  exists where the nonparty’s interests were represented adequately by the party in the

  original suit.” Id. “Privity also exists where a party to the original suit is so closely aligned

  to a nonparty’s interest as to be his virtual representative.” Id.

         Defendant does not even attempt to argue he is in privity with the Defendant in

  Hilliard I, the Hialeah Housing Authority (“HHA”). Nor could he. He is merely an

  employee of HHA, not an agent. HHA did not represent his interests in the original suit.

  In fact, the causes of action relating to Defendant, whether he did in fact falsely arrest

  Hilliard, were not litigated as the summary judgment on the false arrest claim against

  HHA centered solely on the issue of vicarious liability in a 1983 claim. [ECF No. 106].

         Defendant does argue he is entitled to a dismissal of the instant action under the

  doctrine of res judicata, even if he is not considered a party to Hilliard I, because,

  according to Defendant, “[i]n the Eleventh Circuit, ‘a party may not avoid the application

  of res judicata by adding new parties.’” [D.E. 12] (citing Ardis v. Anderson, 662 F. App’x

  729, 732 (11th Circuit 2016) (per curiam)). However, both Ardis, and the other case cited

                                                 6
Case 1:21-cv-20513-BB Document 14 Entered on FLSD Docket 03/29/2021 Page 7 of 10




  by Defendant to support this position, Endsley v. City of Macon, 321 F. App’x 811 (11th Cir.

  2008) were interpretations and applications of state res judicata doctrines to federal

  claims which had previously been litigated in state court. In both states, Georgia and

  Florida, there were statutes that mandated all claims concerning the same “subject

  matter” or set of facts be raised in the initial action. See Id. at 813; Ardis, 662 F. App’x at

  *6. Additionally, both cases involved multiple attempts to re-litigate the same issues with

  defendants who were in privity with the original defendant and/or blatantly just added

  to get another bite at the apple, but not who had been named and not served in any prior

  action. Unlike under Florida and Georgia law, federal procedural principles do allow for

  claims concerning the same subject matter or facts to be raised in later litigation, provided

  the other three elements of res judicata are not all met.

         3.     Both Cases Must Involve the Same Causes of Action

         In determining whether a litigant has asserted the same cause of action in two

  proceedings, the Court must analyze whether the primary right and duty are the same in

  both cases. See Manning v. City of Auburn, 953 F.2d 1355, 1358 (11th Cir. 1992). In order to

  determine whether all legal theories and claims raised in the subsequent litigation arise

  out of the “same operative nucleus of fact” as the prior litigation, a court must examine

  the factual issues in the second action and compare them with the factual issues in the

  first. Id. at 1358-59 (quoting NAACP v. Hunt, 891 F.2d 1555, 1561 (11th Cir. 1990) (internal



                                                7
Case 1:21-cv-20513-BB Document 14 Entered on FLSD Docket 03/29/2021 Page 8 of 10




  quotation omitted). See also, Pleming v. Universal-Rundle Corporation, 142 F.3d 1354, 1356-

  1357 (11th Cir. 1998).

         The only counts tried in Hilliard I dealt with the Fair Housing Act, neither of which

  have been pled in this action. [ECF No. 106]; [D.E. 8]. There was admittedly a false arrest

  claim against HHA based on vicarious liability. However, contrary to Defendant’s

  assertion that “the Court again reaffirmed Gutierrez’s dismissal from the lawsuit in its

  order on summary judgment in Hilliard I,” this issue was not adjudicated on the merits

  as to the elements of the false arrest. Rather, the legal theory on which it was adjudicated

  was vicarious liability under section 1983, with the Court specifically stating it was not a

  tort claim. [ECF No. 106 at 7-8; 16]. Accordingly, the tort of false arrest was not at issue in

  Hilliard I, nor was the issue of the Fourth Amendment claim raised in the instant action.

         4.   The Facts Proving the False Arrest Were Not Known to Plaintiff Until the
              Trial in Hilliard I

         As Defendant evaded service of both the complaint in Hilliard I and for deposition,

  the first time his testimony was taken regarding the incident in question was at the trial

  on March 2, 2020. Until then, there was no way that Plaintiff could have known that

  Defendant would admit Plaintiff had not committed felony assault on a law enforcement

  officer, as he advised the arresting officers he had done.

         The Eleventh Circuit has held, “the doctrine of res judicata does not punish a

  plaintiff for exercising the option not to supplement the pleadings with an after-acquired


                                                8
Case 1:21-cv-20513-BB Document 14 Entered on FLSD Docket 03/29/2021 Page 9 of 10




  claim.” Pleming v. Universal-Rundle Corporation, 142 F.3d 1354, 1357 (11th Cir. 1998) (citing

  Manning v. City of Auburn, 953 F.2d 1355, 1358 (11th Cir. 1992)). “Res judicata is no defense

  where, between the first and second suits, there has been a[ ] . . . modification of

  significant facts creating new legal conditions.” Jaffree v. Wallace, 837 F.2d 1461, 1469 (11th

  Cir. 1988), (quoting Jackson v. DeSoto Parish School Bd., 585 F.2d 726, 729 (5th Cir. 1978)).

                                         CONCLUSION

         For the forgoing reasons, Plaintiff respectfully requests this Honorable Court deny

  Defendant’s Motion to Dismiss Plaintiff’s First Amended Complaint. Alternatively,

  Plaintiff respectfully requests the Court grant him leave to amend the First Amended

  Complaint.

         Respectfully submitted this 29th day of March 2021.

                                                    /s/ April S. Goodwin
                                                    APRIL S. GOODWIN, ESQ.
                                                    FLORIDA BAR NO: 0502537
                                                    The Goodwin Firm
                                                    801 West Bay Drive, Suite 705
                                                    Largo, FL 33770
                                                    Attorney for Plaintiff
                                                    Phone: (727) 316.5333
                                                    april@goodwin-firm.com

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on March 29, 2021, I electronically filed the foregoing

  with the clerk of the court by using the CM/ECF system which will send a notice of

  electronic   filing   to   attorneys    for    Defendant,     Robert    L.    Switkes,    Esq.,

                                                9
Case 1:21-cv-20513-BB Document 14 Entered on FLSD Docket 03/29/2021 Page 10 of 10




  rswitkes@switkeslaw.com,   Bradley   F.   Zappala,   Esq.,   bzappala@switkeslaw.com,

  SWITKES & ZAPPALA, P.A., 407 Lincoln Road, Penthouse SE, Miami Beach, Florida

  33139.

                                                          /s/ April S. Goodwin
                                                          April S. Goodwin, Esq.
                                                          Florida Bar No. 0502537




                                            10
